PER CURIAM.
We affirm the trial court’s determination that appellant failed to demonstrate excusable neglect, see Orlando Partners, Ltd. v. Classic Tour Lines, 492 So.2d 1117 (Fla. 3d DCA), review dismissed, 497 So.2d 1217 (Fla.1986); Bayview Tower Condominium Ass’n, Inc. v. Schweizer, 475 So.2d 982 (Fla. 3d DCA 1985), and was therefore not entitled to vacation of the default. The second amended complaint, although not artfully pled, is not fundamentally flawed, Fla.R.Civ.P. 1.120(c), and contains sufficient allegations against appellant to support the trial court’s denial. Appellant’s remaining point lacks merit.
Affirmed.